USCA11 Case: 18-13850     Date Filed: 05/07/2021    Page: 1 of 4



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-13850
                        ________________________

                 D.C. Docket No. 3:18-cv-01504-MCR-CJK



CHARLES JUNIOR BARBER,

                                                 Plaintiff - Appellant,

versus

DENIS A. VILCHEZ,
Doctor,

                                                 Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                                 (May 7, 2021)

Before WILSON, ROSENBAUM, and HULL, Circuit Judges.

PER CURIAM:
          USCA11 Case: 18-13850        Date Filed: 05/07/2021    Page: 2 of 4



       While incarcerated at the Walton Correctional Institute (“WCI”), Plaintiff-

Appellant Charles Barber encountered mold, and his hand became infected. Barber

claims Defendant-Appellee Denis Vilchez, who was employed as a doctor at the

WCI, provided insufficient medical care for the bacterial infection, which then

caused Barber further injury and pain. Barber filed a complaint under 42 U.S.C.

§ 1983, alleging Dr. Vilchez violated his Eighth Amendment rights through his

deliberate indifference to Barber’s serious medical needs. A magistrate judge issued

a report and recommendation (“R&R”) that found Barber’s complaint to be both

time-barred and an abuse of the judicial process, and the district court adopted that

R&R.     It then dismissed the case under 28 U.S.C. § 1915(e)(2)(B)(i) and §

1915(e)(2)(B)(ii).

       In this appeal, Barber challenges both grounds for dismissal. Concerning the

finding that his claim was barred by the applicable statute of limitations, Barber

asserts this Court should recognize the doctrine of equitable tolling in civil-rights

cases brought by prisoners who are required to exhaust their administrative remedies

under the Prison Litigation Reform Act, 42 U.S.C. § 1997e. In Barber’s view, if we

toll the period during which he pursued these administrative remedies and add that

time to the relevant statute of limitations, his complaint was timely filed.

       As for the district court’s finding that Barber failed to provide truthful answers

to questions on the Civil Rights Complaint Form and that he abused the judicial


                                            2
          USCA11 Case: 18-13850       Date Filed: 05/07/2021    Page: 3 of 4



process as a result, Barber contends the district court failed to make the requisite

findings of bad-faith litigiousness or manipulative tactics that would warrant

dismissal of his lawsuit. He also claims the district court did not make clear that it

had considered lesser sanctions before entering the dismissal with prejudice.

      We decline to address these arguments because Barber waived them by failing

to object to the R&R on these grounds. We recognize that Barber filed a “Request

Motion to Change Venue, Continuous and Reinstate Civil Complaint” in response

to the R&R, and given Barber’s pro se status, we liberally construe that filing as an

objection to the R&R. See Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir.

2017) (per curiam) (acknowledging that pro se pleadings are held to a less stringent

standard and are liberally construed). But nowhere in that “objection” did Barber

advance his theory that equitable tolling should toll the statutory period while Barber

was exhausting his administrative remedies or that the district court failed to make

sufficient findings to dismiss the complaint as an abuse of the judicial process.

Instead, Barber merely referred back to an earlier case he had filed against Dr.

Vilchez, claiming that lawsuit should not have been dismissed for failure to timely

effect service of process.

      We will not consider an issue raised for the first time on appeal. Access Now,

Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004). Because Barber

failed in the district court to raise the issues and arguments now presented, we do


                                          3
          USCA11 Case: 18-13850       Date Filed: 05/07/2021   Page: 4 of 4



not consider them. Id. Though this general rule has limited exceptions, we decline

on this record to exercise our discretion and consider Barber’s newly minted

arguments in the first instance on appeal.

      Accordingly, the district court’s dismissal of Barber’s Complaint is

AFFIRMED.




                                             4